Exhibit 10.4
 
AMENDMENT NO. 1
TO
DARA BIOSCIENCES, INC. 2008
EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN


Amendment No. 1 (the “Amendment”), dated May 15, 2012, to 2008 Employee,
Director and Consultant Stock Plan (the “Existing Plan”; as amended hereby, the
“Plan”), of DARA BioSciences, Inc., a Delaware corporation (the “Company”).
 
Statement of Purpose


The Plan was approved by the Company’s Board of Directors on December 5, 2007,
and by its stockholders on February 12, 2008, and became effective on such
date.  The Company wishes to amend the Plan to increase the number of shares of
the Company’s common stock, par value $.01, authorized for issuance under the
Plan.


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto hereby agree as follows:


1.           Capitalized Terms.  All capitalized terms used and not defined
herein shall have the meanings given thereto in the Existing Plan.


2.           Amendment to Existing Plan.  The first paragraph of Section
4.  STOCK SUBJECT TO PLAN is hereby deleted in its entirety and replaced with
the following:


“Subject to adjustment as provided in this Section 4, the aggregate number of
shares of Stock which may be delivered under the Plan (the “Maximum Plan
Shares”) shall not exceed 1,995,098; provided, however, that, as of January 1 of
each calendar year, commencing with the year 2013, the maximum number of shares
of Stock which may be delivered under the Plan shall automatically increase by a
number sufficient to cause the number of shares of Stock covered by the Plan to
equal 15% of the total number of shares of Stock then outstanding, assuming for
this purpose the conversion into Stock of all outstanding securities that are
convertible by their terms (directly or indirectly) into Stock. The maximum
aggregate number of shares of Stock which may be delivered under the Plan to
employees in the form of Incentive Stock Options is the lesser of (1) the
Maximum Plan Shares and (2) 10,000,000.”


3.           Reference to and Effect on the Plan.  The Plan, as amended hereby,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.


4.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware.


*           *           *


Approved effective May 15, 2012
 
 